
	
		II
		110th CONGRESS
		2d Session
		S. 3558
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Wicker (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act to expand and strengthen cooperative efforts to monitor, restore,
		  and protect the resource productivity, water quality, and marine ecosystems of
		  the Gulf of Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of Mexico Restoration and
			 Protection Act.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)the Gulf of Mexico is a valuable resource
			 of national and international importance, continuously serving the people of
			 the United States and other countries as an important source of food, economic
			 productivity, recreation, beauty, and enjoyment;
				(2)over many years, the resource productivity
			 and water quality of the Gulf of Mexico and its watershed have been diminished
			 by point and nonpoint source pollution;
				(3)the United States should seek to attain the
			 protection and restoration of the Gulf of Mexico ecosystem as a collaborative
			 regional goal of the Gulf of Mexico Program; and
				(4)the Administrator of the Environmental
			 Protection Agency, in consultation with other Federal agencies and State and
			 local authorities, should coordinate the effort to meet those goals.
				(b)PurposesThe purposes of this Act are—
				(1)to expand and strengthen cooperative
			 efforts to restore and protect the Gulf of Mexico;
				(2)to expand Federal support for monitoring,
			 management, and restoration activities in the Gulf of Mexico and its
			 watershed;
				(3)to commit the United States to a
			 comprehensive cooperative program to achieve improved water quality in, and
			 improvements in the productivity of living resources of, the Gulf of Mexico;
			 and
				(4)to establish a Gulf of Mexico Program to
			 serve as a national and international model for the collaborative management of
			 large marine ecosystems.
				3.Gulf of Mexico restoration and
			 protectionTitle I of the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended—
			(1)by redesignating the second section 121 (33
			 U.S.C. 1274) (relating to wet weather watershed pilot projects) as section 122;
			 and
			(2)by inserting after section 122 (as
			 designated by paragraph (1)) the following:
				
					123.Gulf of mexico restoration and
				protection
						(a)DefinitionsIn this section;
							(1)Gulf of mexico ecosystemThe term Gulf of Mexico
				ecosystem means the ecosystem of the Gulf of Mexico and its
				watershed.
							(2)Gulf of mexico executive
				councilThe term Gulf
				of Mexico Executive Council means the formal collaborative Federal,
				State, local, and private participants in the Program.
							(3)ProgramThe term Program means the
				Gulf of Mexico Program established by the Administrator in 1988 as a
				nonregulatory, inclusive partnership to provide a broad geographic focus on the
				primary environmental issues affecting the Gulf of Mexico.
							(4)Program
				officeThe term Program
				Office means the office established by the Administrator to administer
				the Program that is reestablished by subsection (b)(1)(A).
							(b)Continuation of gulf of mexico
				program
							(1)Gulf of mexico program office
								(A)ReestablishmentThe Program Office established before the
				date of enactment of this section by the Administrator is reestablished as an
				office of the Environmental Protection Agency.
								(B)RequirementsThe Program Office shall be—
									(i)headed by a Director who, by reason of
				management experience and technical expertise relating to the Gulf of Mexico,
				is highly qualified to direct the development of plans and programs on a
				variety of Gulf of Mexico issues, as determined by the Administrator;
				and
									(ii)located in a State all or a portion of the
				coastline of which is on the Gulf of Mexico.
									(C)FunctionsThe Program Office shall—
									(i)coordinate the actions of the Environmental
				Protection Agency with the actions of the appropriate officials of other
				Federal agencies and State and local authorities in developing
				strategies—
										(I)to improve the water quality and living
				resources in the Gulf of Mexico ecosystem; and
										(II)to obtain the support of appropriate
				officials;
										(ii)in cooperation with appropriate Federal,
				State, and local authorities, assist in developing and implementing specific
				action plans to carry out the Program;
									(iii)coordinate and implement priority State-led
				and community-led restoration plans and projects and facilitate science,
				research, modeling, monitoring, data collection, and other activities that
				support the Program;
									(iv)implement outreach programs for public
				information, education, and participation to foster stewardship of the
				resources of the Gulf of Mexico;
									(v)develop and make available, through
				publications, technical assistance, and other appropriate means, information
				pertaining to the environmental quality and living resources of the Gulf of
				Mexico ecosystem;
									(vi)serve as the liaison with, and provide
				information to, the Mexican members of the Gulf of Mexico States Accord and
				Mexican counterparts of the Environmental Protection Agency; and
									(vii)focus the efforts and resources of the
				Program Office on activities that will result in measurable improvements to
				water quality and living resources of the Gulf of Mexico ecosystem.
									(c)Interagency agreementsThe Administrator may enter into 1 or more
				interagency agreements with other Federal agencies to carry out this
				section.
						(d)Grants
							(1)In generalIn accordance with the Program, the
				Administrator may provide grants to nonprofit organizations, State and local
				governments, colleges, universities, interstate agencies, and individuals to
				carry out this section for use in—
								(A)monitoring the water quality and living
				resources of the Gulf of Mexico ecosystem;
								(B)researching the effects of natural and
				human-induced environmental changes on the water quality and living resources
				of the Gulf of Mexico ecosystem;
								(C)developing and executing cooperative
				strategies that address the water quality and living resource needs in the Gulf
				of Mexico ecosystem;
								(D)developing and implementing locally-based
				protection and restoration programs or projects within a watershed that
				complement those strategies, including the creation, restoration, protection,
				or enhancement of habitat associated with the Gulf of Mexico ecosystem;
				and
								(E)eliminating or reducing point sources that
				discharge pollutants that contaminate the Gulf of Mexico ecosystem, including
				activities to eliminate leaking septic systems and construct connections to
				local sewage systems.
								(2)Federal shareThe Federal share of the cost of any
				project or activity carried out using a grant provided under this section shall
				not exceed 75 percent, as determined by the Administrator.
							(3)Administrative costsAdministrative costs in the form of
				salaries, overhead, or indirect costs for services provided and charged against
				programs or projects carried out using funds made available through a grant
				under this subsection shall not exceed 15 percent of the amount of the
				grant.
							(e)Reports
							(1)Annual reportNot later than December 30, 2009, and
				annually thereafter, the Director of the Program Office shall submit to the
				Administrator and make available to the public a report that describes—
								(A)each project and activity funded under this
				section during the previous fiscal year;
								(B)the goals and objectives of those projects
				and activities; and
								(C)the net benefits of projects and activities
				funded under this section during previous fiscal years.
								(2)Assessment
								(A)In generalNot later than April 30, 2010, and every 5
				years thereafter, the Administrator, in coordination with the Gulf of Mexico
				Executive Council, shall complete an assessment, and submit to Congress a
				comprehensive report on the performance, of the Program.
								(B)RequirementsThe assessment and report described in
				subparagraph (A) shall—
									(i)assess the overall state of the Gulf of
				Mexico ecosystem;
									(ii)compare the current state of the Gulf of
				Mexico ecosystem with a baseline assessment;
									(iii)include specific measures to assess any
				improvements in water quality and living resources of the Gulf of Mexico
				ecosystem;
									(iv)assess the effectiveness of the Program
				management strategies being implemented, and the extent to which the priority
				needs of the region are being met through that implementation; and
									(v)make recommendations for the improved
				management of the Program, including strengthening strategies being implemented
				or adopting improved strategies.
									(f)Budget itemThe Administrator, in the annual submission
				to Congress of the budget of the Environmental Protection Agency, shall include
				a funding line item request for the Program Office as a separate budget line
				item.
						(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, to remain available
				until expended—
							(1)$10,000,000 for fiscal year 2009;
							(2)$15,000,000 for fiscal year 2010;
				and
							(3)$25,000,000 for each of fiscal years 2011
				through
				2013.
							.
			
